PER CURIAM.
*748The self-represented defendant in this residential mortgage foreclosure action, Elizabeth A. Godek (also known as Allison E. Murray), appeals from the judgment of foreclosure by sale rendered against her in favor of the plaintiff, Santander Bank, N.A. On appeal, the defendant appears to raise issues regarding the court's judgment of foreclosure and its denial of her motion to open. We are unable to discern the analysis of the issues raised on appeal. Nothing that the defendant *749has written in her appellate briefs persuades us of the existence of any error committed by the trial court, much less reversible error.
The judgment is affirmed.